Mary Chamer purchased from one Surgala in September, 1922, the property in question and, in consideration of a cash payment and the assumption of a mortgage, title was conveyed by warranty deed. Concurrently with the sale Surgala agreed in writing to obtain new mortgage loans for the vendee and for this purpose Chamer reconveyed the property to Surgala, intending it is stated, to create a trust. The loans were obtained and shortly thereafter on June 27, 1923, Surgala reconveyed the property to- Chamer,»who had been in continuous possession of said property since September, 1922.
In the mean time, Rose Mlasovski had obtained a judgment against Surgala during February, 1923, in Lorain County by virtue of which a foreign execution was levied on the property in question and this action was commenced in the Cuyahoga Common Pleas to subject this property to the satisfaction of this judgment.
The Court of Appeals, without opinion, ordered Surgala’s equity of redemption in the property foreclosed unless said judgment be paid within three days.
Chamer contends that the ruling and judgment of the Court of Appeals was unsustained and unsupported by the evidence because it was clearly shown that the property was held by Surgala as trustee.